Exhibit 10.4

 

SECOND AMENDMENT TO THE MARRIOTT INTERNATIONAL, INC. 2002

COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

 

THIS SECOND AMENDMENT to the Marriott International, Inc. 2002 Stock and Cash
Incentive Plan, as amended and restated effective May 6, 2005 (the “Plan”), is
made this 4th day of August, 2005, by the Board of Directors (“Board”) of
Marriott International, Inc. (the “Company”).

 

WITNESSETH:

 

WHEREAS, Section 17.1 of the Plan provides that the Board may amend the Plan at
any time; and

 

WHEREAS, the Board now finds it desirable and in the best interests of the
Company to amend the Plan to allow Participants to change the distribution
schedule of certain outstanding Plan awards;

 

NOW THEREFORE, the Plan is amended by adding Section 8.5 to read as follows:

 

Section 8.5 Change In Distribution Schedule. Notwithstanding the foregoing,
Participants with Deferred Stock Awards or Deferred Stock Agreements may elect
to change the schedule under which they receive Share distributions under such
Awards, provided that (i) the alternative distribution schedule shall be a lump
sum distribution occurring on March 22, 2006, for all such Shares that are
vested as of that date, and for all unvested Shares the alternative schedule of
distributions shall be the same as the fixed date(s) on which the Shares are
scheduled to vest; and (ii) the Participant elections shall be made no later
than October 14, 2005, pursuant to procedures established by the Committee or
its designee. This Section shall also apply to all Conversion Awards that are
substantially similar in form to Deferred Stock Awards and Deferred Stock
Agreements.